CERCONE, President Judge,
concurring and dissenting:
I agree with the result reached by the majority but am not satisfied with the holding concerning the scope of review to be applied in termination cases. I find the discussion concerning scope of review confusing. The majority opinion speaks of a broad scope of review, as it relates to the termination of parental'rights cases, but then concludes that an abuse of discretion standard is the proper one to be applied by an appellate court in deciding termination. I recognize the use of the term “abuse of discretion” as the standard applied in the precedential cases of our Supreme Court, but it seems that if we agree that a broad scope of review must be applied in order to determine if the lower court has erred we should not be afraid to say so.
Recently, in In Re: Donna W., 325 Pa.Superior Ct. 39, 472 A.2d 635 (1984) an en banc panel of our court held that a broad scope of review is to be applied by an appellate court in custody cases. Now, in a termination case, we are recommending the abuse of discretion standard. If a broad scope of review is proper in the custody matter, as it was in In Re: Donna W., how much more proper is it in termination where, unlike custody, the court’s order is final? Both of these situations concern most serious family matters, and an appellate court’s responsibility is as grave in the one as it is in the other.
*504I can understand the majority’s concern about the appellate court’s exercise of an “independent determination of fact” in these cases. (Majority opinion at 491). I wish to make clear that in In Re: Donna W., where we set forth the standard for the broad scope of review in custody, we did not take it upon ourselves to allow an exercise of independent judgment by our court which would permit us to overturn a trial court’s decision, absent some procedural or substantive error. Where the record demonstrates the trial court’s decision as correct and precise in its findings of fact, conclusions of law and deductions and inferences properly drawn, then our court must affirm. So, too, in termination cases. However, we can only make such an assessment in both custody and termination after an exhaustively careful and detailed study of the entire record which can only be done by a standard of review broad enough to do so.